Citation Nr: 0421867	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 152A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.  The veteran's military separation records show 
that he received the Combat Infantryman Badge and Purple 
Heart for his service in World War II.  His principal 
occupational specialty while on active duty was as a member 
of a heavy machine gun crew.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which recharacterized the veteran's 
service-connected disability from anxiety to post-traumatic 
stress disorder, and increased the evaluation from 10 to 30 
percent disabling.

In August 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) manifests itself by impaired memory, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective relationships, and 
PTSD-specific symptoms such as daily intrusive combat 
memories, avoidance of reminders of his military experiences, 
and combat-related nightmares, resulting in occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that notice under the 
Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for PTSD.  In this context, the 
Board notes that a substantially complete application was 
received in July 2000.  In December 2002, prior to 
certification of this appeal to the Board, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any additional information or 
evidence that he wished the VA to retrieve for him in 
connection with his claim.  Thus, the Board finds that the 
content and timing of the December 2002 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation

After the veteran's discharge from service, he was granted a 
service connected pension for a nervous state.  Shortly 
thereafter, in March 1946, service connection for 
compensation purposes was established for psychoneurosis, 
anxiety state.   In April 2001, it was reevaluated as PTSD, 
and evaluated at 30 percent disabling, under Diagnostic Code 
9411 of 38 C.F.R. § 4.130.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Under the rating criteria for PTSD, which is rated generally 
under mental disorders, a 30 percent rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In August 2000, the veteran underwent VA mental disorder 
examination.  The veteran reported that he had been 
experiencing intrusive memories and nightmares associated 
with his service in World War II.  The Board notes that the 
veteran is a combat veteran, and as such, his lay testimony 
and statements were accepted as conclusive evidence of the 
occurrence of the claimed stressors, and no further 
development or corroborative evidence was required.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Upon examination, the veteran's 
affect was appropriate and his speech relevant and coherent.  
Abstraction and judgment were intact; however, attention and 
concentration skills were not.  The veteran could not 
subtract serial sevens from 100, nor do simple computational 
problems.  The veteran had impaired memory function, as 
evidenced by his inability to recall two of three unrelated 
words after five minutes.  His mood was anxious, and signs of 
anxiety were noted, including panic attacks.  The veteran 
also reported vegetative signs of depression, including 
difficulty sleeping, low self-esteem, survivor's guilt, and 
anhedonia.  He also reported that his daily thoughts were 
often interrupted by thoughts of his war experiences, and 
that he avoids things that are likely to remind him of the 
traumatic events.  The veteran felt that he had withdrawn 
socially, and reported increased irritability.  A Global 
Assessment of Functioning (GAF) score of 53 was assigned, 
indicative of moderate difficulty in social and occupational 
functioning.  Based upon the examination, a diagnosis of 
post-traumatic stress disorder was indicated.

In February 2002, the veteran submitted a statement in 
support of his claim for an increased rating for his PTSD.  
He stated that he has suffered nervousness day and night 
since 1944, to the point that he cannot eat or sleep.  He 
further stated he has never had a social life with other 
people, and that he spends most of his time alone.  He also 
reported that he retired early from his civil service job due 
to his physical and mental health.

The veteran was again examined relative to his PTSD in 
September 2002.  The veteran reported being depressed a lot 
and also that he did not like being around people.  The 
veteran described his emotional relationship with his wife as 
good, in that he feels emotionally close to her and is able 
to express affection and tenderness with her.  He also stated 
he has good relationships with his adult children, 
grandchildren, and great-grandchild.  Apart from his family, 
the veteran stated he has no close friends and feels 
uncomfortable and alone in groups of people.  His interest in 
activities has diminished.  Upon examination, the veteran was 
noted as being clean and neat in appearance.  His affect was 
appropriate, and he had a cooperative attitude.  His speech 
was productive and goal-oriented.  His thinking was relevant 
and coherent.  Long term memory appeared to be intact.  Short 
term memory and concentration were mildly impaired.  His mood 
was anxious.  He reported experiencing a hyperstartle 
reaction to unexpected loud noises.  Additionally, the 
veteran reported significant periods of depression and 
irritability since World War II.  He has had daily intrusions 
of combat memories, and suffers from survivor's guilt.  He 
reported nightly insomnia characterized by restless sleep and 
early awakening such that he averages four to five hours of 
sleep per night.  He has combat nightmares almost nightly 
from which he awakens in an anxious state.  The veteran 
reported that he avoids World War II reminders as feasible.  
He does not talk to others about his combat traumas and tries 
to block out his intrusive memories by taking walks and 
distracting himself.  He also avoids confrontation with 
others because of a fear of losing control of his anger.  The 
veteran was assessed as having a GAF score of 55, his highest 
level during the prior twelve months preceding the exam.  
This score is indicative of moderate difficulty in social and 
occupational functioning.  A diagnosis of PTSD with 
survivor's guilt was confirmed.

The veteran's PTSD is currently evaluated as 30 percent 
disabling.  The psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Of the listed criteria, 
the veteran suffers from short term memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.  
Specifically, he has a diminished interest in activities.  
Outside of his healthy relationships within his own family, 
he does not feel he can function well in groups of people, in 
that he feels uncomfortable and alone.  He avoids 
confrontation.  The veteran also attributes his early 
retirement from the civil service to his health problems, to 
include this aspect of his PTSD.  His mood is depressed and 
anxious.  Additionally, he suffers from symptoms specific to 
PTSD, which are not listed in the rating criteria, including 
intrusive combat memories on a daily basis, avoidance of 
reminders of his military experiences, almost nightly combat-
related nightmares, and an exaggerated startle response.  

Giving the benefit of the doubt to the veteran, the Board 
finds that his PTSD produces occupational and social 
impairment which more closely approximate the reduced 
reliability and productivity required for the next higher 
rating of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.  Accordingly, the criteria for a higher 50 percent 
rating are met.  

The evidence does not show symptoms typical of an even higher 
(70 percent) psychiatric disability, such as near continuous 
panic or impaired impulse control, nor is the level of 
impairment for such a rating shown.  Thus, an increased 
rating of 50 percent, but no higher, for PTSD is granted.

ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to regulations applicable to the payment of monetary 
benefits..


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



